Citation Nr: 1227995	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  12-09 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to accrued benefits based on a deceased spouse's claim for accrued benefits, to include whether the appellant is a proper claimant for purposes of establishing eligibility for accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to February 1946.  He was awarded the Bronze Star Medal with Oak Leaf Cluster, Purple Heart, and a Presidential Citation with Oak Leaf Cluster.

The appellant is the Veteran's daughter, and the Veteran's spouse's daughter.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.

The appellant has raised the issue of entitlement to reimbursement for burial expenses of her mother (widow of the deceased Veteran). This issue is referred to the RO for adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in 1970.

2. The Veteran was not in receipt of service connection for a disability and had no claim pending at the time of his death.

3. The Veteran's spouse filed a claim in March 2011 for accrued benefits, more than 41 years after the Veteran's death.

4. The Veteran's spouse died after March 2011.

5. Following her mother's death, the appellant submitted a claim for any accrued benefits owed to her mother based on substitution.


CONCLUSION OF LAW

The appellant has no legal entitlement to accrued benefits. 38 U.S.C.A. §§ 101, 5121 (West 2002); 38 C.F.R. §§ 3.57, 3.1000 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), there are applicable duties to notify and assist a claimant for VA benefits with the evidentiary development of his or her claim. See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011). 

Where the law and not the facts are dispositive, the notice and assistance obligations specified under the VCAA do not apply. See Valiao v. Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, the case should not be remanded for development that could not possibly change the outcome of the decision."). See also, Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Wensch v. Principi, 15 Vet. App. 362, 368 (2001). 

Here, the outcome is determinative according to the laws and regulations involving who may receive accrued benefits. There is no contention or reasonable indication that further factual development would be of assistance. 



Merits of the Claim

The Veteran died in mid- 1970. His spouse submitted a claim for death benefits in March 2011, but died a few months later. Her daughter subsequently submitted a request for any accrued benefits owed to mother to be provided to her. Specifically, she asked that she receive the benefits as her parents' survivor because she was wheelchair bound and could not afford homecare. (See June 2011 Aid and Attendance Application).  She further stated that her mother should have received retroactive benefits from the day she was diagnosed and disabled with liver cancer in April 2009 and funeral expenses. (See August 2011 Notice of Disagreement).

The law provides that, upon the death of a veteran, a surviving spouse may be paid periodic monetary benefits to which the veteran was entitled at the time of the veteran's death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when he died. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000. By statute, the claimant takes the Veteran's claims as they stood on the date of his death. Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the veteran had a claim pending at the time of death, (iii) the veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the veteran's death. 38 U.S.C.A. § 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Only evidence contained in the claims file at the time of the veteran's death will be considered when reviewing a claim for accrued benefits.

In general, accrued benefits are only payable to a "surviving spouse" or "child." 38 C.F.R. 3.1000(a) (2011) provides, in pertinent part, that periodic monetary benefits authorized under laws administered by the VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid as follows:

      (1) Upon the death of a veteran to the living person first listed as follows:

      (i) His or her spouse;

      (ii) His or her children (in equal shares);
	
(iii) His or her dependent parents (in equal shares) or the surviving parent;

(2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children;

(3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation;

(4) Upon the death of a child claiming benefits under chapter 18 of this title, to the surviving parents;

(5) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial. 

38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2011).

In order to be eligible for accrued benefits, therefore, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients. See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C.A. § 101(4)(A) (West 2002), which excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18); Marlow v. West, 12 Vet. App. 548, 551 (1991) (noting that section 5121(a) "limits qualifying survivors to the deceased veteran's spouse, child . . . or dependent parents"). Subsection (a)(5) provides: "In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial." 38 U.S.C.A. § 5121(a)(5) (West 2002).

The statute regarding accrued benefits claims was amended by the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, on October 10, 2008. Section 212 created a new statute, 38 U.S.C.A. § 5121A, which provided that if a claimant died while a claim or appeal for any benefit under a law administered by the Secretary was pending, a living person who would be eligible to receive accrued benefits due to the claimant under § 5121(a) of this title may, not later than one year after the date of the death of the claimant, request to be substituted as the claimant for the purposes of processing the claim to completion. The new statute allows a person who could be considered an accrued benefits claimant to substitute for a deceased claimant to continue adjudication of the deceased claimant's claim. The provisions of the new statute apply with respect to the claim of any claimant who dies on or after October 10, 2008. See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008); see also Veterans Benefits Administration Fast Letter, Overview of Changes Made by Public Law 110-389, The Veterans' Benefits Improvement Act (Mar. 3, 2009). The change is applicable to the instant case.

A person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title. . . ."  Id.

Here, the appellant has no legal basis for entitlement to accrued benefits on two grounds: 1) her mother would not have been entitled to accrued benefits; and 2) she is not an eligible payee even if her mother was entitled to accrued benefits.  38 U.S.C.A. § 5121(a) (West 2002) and 38 C.F.R. § 3.1000 (2011).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, for a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his/her death for such benefits or else be entitled to them under an existing rating or decision. 

Here, the record shows that the Veteran did not have any type of claim pending at the time of his death. Even if the Board determined that the deceased spouse was an individual who could be classified as a survivor of the Veteran at the time of his death, since the evidence submitted was not in the possession of the VA at the time of his death, said evidence could not be considered in support of the claim for accrued benefits. The spouse's claim was also filed 41 years after the Veteran's death, when the law required such a claim to be filed within 1 year after the date of the Veteran's death. Thus, the widowed spouse's claim for accrued benefits would have been denied. 

Further, claims do not survive death unless the appellant can show that she is a proper claimant ("child") for accrued benefits purposes. The appellant, however, is not an eligible payee under 38 U.S.C.A. § 5121(a) and 38 C.F.R. § 3.1000(a). 

A "child" is "defined in 38 C.F.R. § 3.57 and includes an unmarried child who became permanently incapable of self-support prior to attaining 18 years of age as well as an unmarried child over the age of 18 years but not over 23 years of age, who was pursuing a course of instruction within the meaning of § 3.57 at the time of payee's death...."  There is no evidence to suggest that appellant falls into this category.

The appellant incorrectly asserts that her mother was approved for benefits the same month she died.  (See Hearing Transcript, p. 2).  However, her mother's claim was not adjudicated because it was no longer processed when she died (for reasons stated earlier her mother's claim would have been denied had it been processed). 

The credibility of the appellant is not in doubt, and her assertions are logical. The appellant essentially asserts that VA should provide aid and attendance for spouses of veterans at their time of need.  She stated that denial of these benefits is an inhumane and unfair application of VA regulations. The appellant's argument is couched in equity. 

The Board, however, is bound by the laws enacted by Congress, the regulations of the Department, the instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department. 38 U.S.C.A. § 7104(c) (West 1991). The law passed by Congress specifically prohibits the payment of accrued benefits as set forth above. The Board observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992). The Board is without authority to grant benefits simply because it might perceive such a grant to be equitable. See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). While the Board is sympathetic to the appellant's claim, the requirements of 38 C.F.R. § 3.57 have not been met. 

As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to accrued benefits, to include whether the appellant is a proper claimant for purposes of establishing eligibility to accrued benefits is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


